                Case 2:20-cr-00072-SLH Document 4 Filed 04/14/20 Page 1 of 1


WORGUL, SARNA & NESS                                                                     Phone: (412) 862-0347
                                                                                           Fax: (412) 402-5000

MICHAEL V. WORGUL, ESQ.    Managing Partner                                                429 Fourth Avenue
SAMIR SARNA, ESQ.          Partner                                                                  Suite 1700
MATTHEW NESS, ESQ.         Partner                                                        Pittsburgh, PA 15219
WILLIAM J THEISEN, ESQ.


                                                   April 14, 2020

                                              Appearance of Counsel

                                              United States of America
                                                         v.
                                                   Jon DeTemple
                                                2:20-cr-00072-SLH

             Attorney Samir Sarna hereby enters his appearance on behalf of Jon DeTemple at the case
      captioned at 2:20-cr-00072-SLH.




      Samir Sarna
      Pa. Id. No. 310372
      429 Fourth Ave., Ste. 1700
      Pittsburgh, PA 15219
      Ssarna33@gmail.com
      P: (412) 862-0347
      F: (412) 402-5000
